Citation Nr: 1429486	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the residuals of an anterior cruciate ligament tear of the right knee.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of an anterior cruciate ligament tear of the right knee.

3.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1979 to February 1988.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Winston-Salem, North Carolina. 

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records dated through September 2012, are relevant to the issues on appeal and were considered by the RO prior to the October 2012 supplemental statement of the case.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of an anterior cruciate ligament tear of the right knee have been characterized by pain, swelling, giving way, stiffness, weakness, and limitation of motion, with flexion in excess of 45 degrees and extension beyond 10 degrees.

2.  Resolving benefit of the doubt in favor of the Veteran, throughout the appeal period, the Veteran's residuals of an anterior cruciate ligament tear of the right knee have been characterized by instability.

3.  The evidence of record is against a finding that the Veteran's left knee disorder was present in-service or that a left knee disorder was caused or aggravated by a service-connected disability.

4.  A thoracic spine disorder has not been shown to be causally related to service, nor was arthritis manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected residuals of an anterior cruciate ligament tear of the right knee based on limitation of flexion have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-5263 (2013).

2.  The criteria for a separate evaluation for the service-connected residuals of an anterior cruciate ligament tear of the right knee based on instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2013).

3.  A left knee disorder was not incurred in active service; nor is a left knee disorder proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

4.  A thoracic spine disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's service connection and increased evaluation claims, the RO sent a letter to the Veteran in November 2007, prior to the initial adjudication in March 2008, which provided the required notice.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Notably, VA sent the Veteran form 21-4142, Authorization and Consent to Release Information, in order to obtain records from the primary care physician who was treating the Veteran for his knee and back disorders, as well as for a medical evaluation related to his previous employer.  The Veteran did not return the release forms.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any other outstanding evidence that is pertinent to the issues being decided herein.

The Veteran was also afforded a VA examination in March 2008 in connection with his knee and back claims and a VA examination for his right knee in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's contention that his March 2008 examination was inadequate because the examiner did not examine his right knee standing up.  However the Veteran was afforded a second examination for that disability and finds that these VA examinations, taken together, were adequate, as they were predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on a physical examination.  The examiners addressed the rating criteria that are relevant to the Veteran's right knee and included findings relevant to the Veteran's left knee and back claims that are adequately supported by rationale.  VA did not obtain a direct service connection opinion regarding the left knee disorder.  However, the service treatment records do not indicate any complaints, treatment, or injuries during service.  Additionally, the Veteran does not allege that his pain began during service.  Accordingly, an opinion is not necessary as it would require speculation on the examiner's part.  Thus, there is adequate medical evidence of record to make a determination in this case.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the previous February 2012 Board remand, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ obtained both the Veteran's outstanding VA treatment records, sent the Veteran the necessary release forms to obtain private medical records to which he did not respond, and scheduled the Veteran for a new VA examination.  As such, the AOJ has substantially complied with the Board's instructions.  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

I.  Increased Evaluation Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45 (2013).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disorder is currently rated as 10 percent disabling under Diagnostic Code 5260.  The Veteran contends that he should receive a higher disability rating based on pain during movement and his knee giving out on him.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

At the March 2008 VA examination, the Veteran reported constant pain and swelling in his right knee.  He also stated that he lost a job because he could not climb a ladder and that his knee sometimes felt locked or like a nerve was pinched.  The Veteran's range of motion was from zero to 130 degrees with pain beginning at 90 degrees, but no additional limitation of motion on repetitive use.  The examiner also noted that there was no pain on extension.  The Veteran reported that his right knee gave way, displayed instability, and exhibited pain, stiffness, weakness, swelling, heat, and redness.  However, examination showed there was no evidence of deformity, dislocation or subluxation, locking episodes, or effusion.  The examiner found crepitation in both knees and subpatellar tenderness.  The Veteran reported severe flare ups two to three times a week, resulting in 100 percent limitation of motion.  

The Veteran used a cane and right knee brace to assist with walking.  He was able to stand for up to one hour, walk up to one mile, and had difficulty climbing stairs.  The Veteran walked with an antalgic gait.  The Veteran reported his right knee disability affected his work as an auto mechanic because he spent of a lot of time on his knees crawling under dashboards.  He was previously fired from a job as an industrial refrigeration technician because he had trouble climbing ladders and could not continue to safely work for the company.  The examiner diagnosed degenerative joint disease.   

A March 2012 VA examination was conducted.  At that time, his brace did not fit, and he was using a cane and an ace wrap.  Otherwise, he was not taking medication and denied any current treatment or any flare ups.  The Veteran's range of motion was from zero to 90 degrees with pain at 90 degrees.  Repetitive motion did not result in any limitation of motion.  The examiner found crepitus during palpation and noted that the Veteran experienced pain in his right knee, but muscle strength testing, joint stability tests, posterior instability, and medial-lateral instability tests were all normal.  There was also no evidence of patellar subluxation or dislocation or any residuals of the Veteran's meniscectomy.  The examiner described the Veteran's functional impairment as restricting his ability to walk more than 200 yards without resting, stand more than one hour without resting, climb more than three to four steps, climb a ladder, squat, and drive more than approximately 30 minutes.  The examiner noted that there was no chronic gait abnormality. 

The claims file also contains the Veteran's VA treatment records.  Pertinent to this appeal, the Veteran's right knee range of motion was from five to 90 degrees with pain and no instability in June 2008.  However, the Veteran was unable to tolerate a full examination on that day.  A month later, in July 2008, the Veteran's range of motion was within normal limits.  The Veteran's other VA treatment records contain complaints of pain, swelling, giving out, popping, and loud crepitus.  In April 2012, a treatment record specifically noted that there was no locking. 

In his January 2009 substantive appeal, the Veteran claimed that he had pain throughout the full range of motion and that he heard snapping, creaking, and popping noises when he moved his knee.  The Veteran also stated that he was in constant pain and that his knee had "gone out" on him three times while climbing a ladder.  He further claimed that he could not drive, stoop, or stand for long periods of time.  

Viewing the evidence in the light most favorable to the Veteran, including his lay statements, indicates that a 10 percent rating for limited flexion is appropriate throughout the entire appeal period, even when additional functional limitations are accounted for.  Although the Veteran complained of pain throughout the full range of motion, multiple examinations demonstrated that objective evidence of pain began at 90 degrees or more; these findings outweigh the Veteran's statements.  The evidence also demonstrates the Veteran reports swelling, giving way, instability, stiffness, weakness, and crepitation.  At the March 2008 VA examination, the Veteran reported flare ups that occurred two to three times per week and lasted two hours each.  At those times, he felt that he lost full range of motion of his right knee.  But he denied flare ups at his March 2012 VA examination.  The Veteran had difficulty with standing, stooping, squatting, climbing ladders, and driving.  That examination also indicated, and there is nothing in the claims file to indicate that this was not present throughout the appeal period, that there was good strength and musculature with an antalgic but not wholly abnormal gait.  Accordingly, this additional functional loss, including difficulty standing, walking, and sleeping, most closely approximates a 10 percent evaluation for limited flexion.  

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there was no ankylosis, no evidence of residuals due to dislocated or removed semilunar cartilage that are separate from the Veteran's currently compensated disability, no malunion or nonunion of the tibia and fibular, and no genu recurvatum of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013).  Furthermore, extension was to zero or five degrees throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  An evaluation in excess of 10 percent right knee arthritis is also not warranted as there is no evidence of arthritis of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).  The shoulder, elbow, wrist, hip, knee, and ankle are considered major joints. 38 C.F.R. § 4.45 (2013).  Finally, an increased evaluation for recurrent subluxation or lateral instability, cannot be assigned as a separate evaluation is assigned herein; regardless, the evidence does not uniformly show slight instability, thus moderate instability is not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has determined a separate evaluation for instability is warranted.  For recurrent subluxation or lateral instability, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the March 2008 VA examination, the Veteran reported giving way and instability but an examination determined there was no instability.  The Veteran also described his knee giving out on him at least three times while climbing ladders.  Although the March 2012 examiner found the Veteran's knee stable, an April 2012 VA treatment record noted that the Veteran prevented giving way by being careful.  He also used a cane, knee brace, and an ace wrap bandage throughout the appeal period.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that a separate rating for instability of the right knee is warranted.  No other separate evaluations are warranted as the other disorders are not presented and the symptoms are already considered within the 2 evaluations.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his limitation of motion, pain, instability, crepitus, swelling, weakness, and stiffness.  As discussed above, there are higher ratings available under the relevant diagnostic codes, but the Veteran's disability is not productive of such manifestations; additionally, the Veteran's symptoms are contemplated by the relevant rating criteria. As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors .  The record does not show that the Veteran has required frequent hospitalizations for his right knee disability.  The Veteran has asserted he missed significant periods of work due to his disabilities; it isn't clear exactly how much he has missed and whether those absence are due to service connected disabilities because the Veteran did not respond to VA requests to provide authorization to obtain employment records.  Although the Veteran reported that he lost job as a refrigeration technician because he could not climb ladders, he found another job as an auto mechanic.  Therefore, the Board further finds that there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

II.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran has contended that his left knee disorder was caused by shifting his weight to compensate for his service-connected right knee disability and that he hurt his back while working on an oxygen generator in service and has had constant back pain since then.   

The Veteran's service treatment records indicate that he hurt his back in February 1984.  He first noticed his pain lying in the rack and presented to the doctor in mild distress with tenderness to palpation at the inferior portion of the left trapezius and some stiffness of the bilateral neck.  The Veteran was diagnosed with muscle spasms of the left trapezius.  The next day, he was feeling a little better but still experienced tenderness despite regaining full range of motion.  The following day, the Veteran reported that he was still sore but was able to move around.  The examiner's assessment was resolving muscle spasm.  Three days later, he returned to the doctor because he was still experiencing some discomfort with movement.  After an evaluation, his diagnosis was changed to lumbar strain (muscle strain).  The Veteran next sought treatment for his back in June 1985, when he had lower back pain and was diagnosed with probable mild facititis.  The Veteran did not receive treatment for any left knee disability during service.  

The Veteran also underwent several examinations during active service.  During his October 1979 enlistment examination; January 1980 and August 1982 occupational exposure to ionizing radiation examinations; May 1980 submarine duty examination, January 1982 discharge and reenlistment examination, and January 1988 separation examination, the Veteran's lower extremities, upper extremities, and spine were clinically normal.  The Veteran denied back or left knee pain every accompanying report of medical history except for the January 1988 separation examination, when he checked the box indicating that he had in the past or at the time had recurrent back pain.  The medical history report did not describe the back pain.     

A June 1991 VA examination was conducted.  The diagnosis was medial meniscus tear.  A March 2004 VA record indicated that the Veteran told that chiropractor that he first hurt his back in the Navy, experienced one to two flare ups a year, and the onset of his current sharp pain under the right shoulder blade was March 2004.  .

In his September 2007 claim, the Veteran asserted that he has felt constant back pain since service.  

The Veteran was provided a VA examination in March 2008 at which time he was diagnosed with a left knee strain and mild degenerative joint disease of the thoracic spine.  The Veteran told the examiner that he put all his weight on the left knee since 1991, which was the onset of pain.  After examining the Veteran, the examiner found that the Veteran's left knee strain was not caused by or aggravated by the right knee strain status post reconstruction surgery, noting that an August 2007 x-ray indicated a normal left knee and there was no physiologic basis to assert that the Veteran's right knee disability caused a left knee strain.  She also noted that there was no chronic gait abnormality to affect the other knee. 

The Veteran also described his in-service back injury to the examiner.  He stated that he had intermittent back pain through the years and recalled picking up refrigeration containers and feeling his back pop and hurt.  He told the examiner that his back pain became constant in about 2003 or 2004.  After examining the Veteran and recounting his multiple visits to the doctor for a strained inferior portion of the left trapezius from February 1984 to June 1985, the examiner opined that the Veteran's mild degenerative joint disease of the thoracic spine was not caused by his trapezius strain in military service.  She explained that there is no physiologic basis upon which to assert that a muscle strain, specifically a trapezius strain, caused degenerative joint disease.  The examiner further cited the Veteran's lack of continuity of care from 1985 to the time of the examination.  

A March 2012 VA examination was conducted.  The examiner noted that there was no chronic gait abnormality. 

Regarding both disorders, there are current diagnoses.  See Shedden, 381 F.3d at 1167.  Regarding the back disorder, there is inservice treatment.  See Shedden, 381 F.3d at 1167.  The ultimate issue, therefore, is whether any current disorder is related to that incident.  First, the evidence does not indicate a diagnosis of arthritis within one year of discharge.  Second, although the Veteran has provided competent evidence that he had intermittent symptoms since that time, these statements are outweighed by the 2008 VA examiner's conclusions that the disorder is not caused by service.  Although the examiner noted the lack of treatment, rather than the Veteran's statements of intermittent symptoms, the examiner considered the statements as part of the record and provided the additional rationale of the physiologic basis.  While the Board has considered the Veteran's own opinions that his current back disorder is related to service, the VA examiner's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a rationale based on such knowledge and the Veteran's medical history.  Accordingly, service connection is not warranted.

Regarding the left knee disorder, there is no in-service injury, treatment, or complaints.  See Shedden, 381 F.3d at 1167.  Additionally, there is no diagnosis of arthritis within one year.  Further, the Veteran himself has not argued the left knee disorder began during service; he placed onset of left knee symptoms in 1991, after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptoms).  Finally, the Board accords more probative value to the 2008 etiological opinion that the disorder was not caused or aggravated by the right knee disorder.  This is because the opinion was based upon full knowledge of the Veteran's medical history and considered his lay statements.  The examiner noted there was no physiologic basis to assert that the Veteran's right knee disability caused a left knee strain where there was no chronic gait abnormality to affect the other knee.  The Board notes that the same examiner noted an antalgic gait, but found there was no chronic gait abnormality.  The 2012 VA examiner provided the same statement.  Accordingly, the evidence shows that any current left knee disorder is not related to service or to a service-connected disability.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a left knee disorder and a thoracic spine disorder.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, service connection for a left knee disorder and a thoracic spine disorder is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for the residuals of an anterior cruciate ligament tear of the right knee based on limitation of flexion is denied.

Entitlement to a separate evaluation for the residuals of an anterior cruciate ligament tear of the right knee based on instability is granted.

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of an anterior cruciate ligament tear of the right knee, is denied.

Entitlement to service connection for a thoracic spine disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


